[ PUBLISH]

              IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT
                       ________________________

                               No. 96-9442
                        ________________________

                    D. C. Docket No. 1:96-CR-90-1-HLM

UNITED STATES OF AMERICA,

                                                         Plaintiff-Appellee,

                                   versus

THOMAS JOHN QUINONES,

                                                          Defendant-Appellant.

                        ________________________

                 Appeal from the United States District Court
                    for the Northern District of Georgia
                      _________________________

                            (March 11, 1998)
Before COX and HULL, Circuit Judges, and KRAVITCH, Senior Circuit Judge.

PER CURIAM:
      Appellant Thomas J. Quinones was sentenced to two consecutive 18-month

terms of imprisonment following his violation of a condition of two concurrent terms

of supervised release. He appeals, and we affirm.

                                     Background

      Quinones was convicted of credit card fraud in the Northern District of Georgia

and sentenced to a prison term followed by a term of supervised release. While

serving this prison term, he was convicted in the District of South Carolina for another

instance of credit card fraud and sentenced to terms of imprisonment and of

supervised release that were to run concurrently with the terms imposed by the

Northern District of Georgia.

      While Quinones was serving these concurrent terms of supervised release,

Quinones’s probation officer sought to revoke them on several grounds, including

Quinones’s commission of the felony of unlawfully entering a motor vehicle. The

South Carolina and Georgia cases were consolidated in the Northern District of

Georgia. At a revocation hearing there, the court found (based on Quinones’s

admission) that Quinones had broken into a car for the purpose of stealing a leather

jacket, a Class B violation of supervised-release conditions.         See U.S.S.G. §

7B1.1(a)(2). The court revoked the terms and sentenced Quinones to 18 months’

imprisonment for each violation, to be served consecutively.


                                           2
       Quinones appeals, contending that the district court lacked the discretion to

sentence him to consecutive terms of imprisonment following the revocation of his

concurrent terms of supervised release. We review the district court’s interpretation

of sentencing provisions de novo. United States v. Granderson, 969 F.2d 980, 982

(11th Cir. 1992).

                                         Discussion

       This question is one of first impression in this circuit, but not elsewhere. In

United States v. Cotroneo, 89 F.3d 510 (8th Cir.), cert. denied, 117 S. Ct. 533 ( 1996),

the Eighth Circuit resolved this precise issue against the defendant. The court

reasoned that 18 U.S.C. § 3584(a), which governs imposition of multiple terms of

imprisonment, permits a court to order multiple terms to run consecutively.1 Section

3584(a) does not exclude from its operation the imposition of imprisonment terms

following the revocation of terms of supervised release. The court found, moreover,

no statutory or Sentencing Guidelines provision that constricted the discretion that §

3584(a) confers upon the district court in these circumstances. The Eighth Circuit

accordingly concluded that consecutive sentences for violation of conditions of two

terms of supervised release are permissible.



       1
              Section 3584(a) provides in pertinent part: “If multiple terms of imprisonment are
imposed on a defendant at the same time, . . . the terms may run concurrently or consecutively.”

                                               3
      Quinones argues to the contrary that 18 U.S.C. § 3583(e), which governs

modification and revocation of terms of supervised release, narrows the district court’s

discretion at sentencing following a supervised-release violation. That section

provides a laundry list of how a court may modify the conditions or length of a term

of supervised release; Quinones posits that the list does not include the power to alter

the concurrent or consecutive nature of the term of supervised release. Quinones

therefore concludes that the district court could not change the original concurrent

nature of his terms of supervised release.

      Alternatively, Quinones asserts that by analogy to U.S.S.G. § 5G1.2(d), only

concurrent sentences could be imposed in his circumstances. That section provides

that sentences imposed on multiple counts of conviction must run concurrently unless

a consecutive sentence is necessary to reach the “total punishment” because the

highest statutory maximum sentence among the counts is below the “total

punishment.” The “total punishment” is determined by Part D of Chapter 3 of the

Guidelines, which directs the court to group counts together and determine a single,

combined offense level and punishment taking into account all the convictions for

which sentence is being imposed. See U.S.S.G. § 3D1.1(a). Here, Quinones

apparently contends, his “total punishment” should have been 18 months because the

violations were due to be grouped for sentencing to produce a possible “total


                                             4
punishment” of 12-24 months, from which range the court chose 18 months. Because

his “total punishment” was only 18 months, according to Quinones, the court could

not have used consecutive sentences to arrive at a total prison term of 36 months.

      We reject Quinones’s position and embrace the Eighth Circuit’s. The district

court acted within the confines of 18 U.S.C. § 3583(e)(3); it revoked Quinones’s term

of supervised release. But Quinones had two such terms, and the district court could

therefore revoke both and sentence Quinones to a term of imprisonment for each

violation. Whether these terms were to be consecutive or concurrent was a question

that § 3584(a) entrusts to the court’s discretion.

      We decline, furthermore, to invoke an analogy to initial sentencing under

U.S.S.G. § 5G1.2 to restrict the district court’s statutorily provided discretion. Section

5G1.2 does not by its terms apply to imposition of terms of imprisonment upon

revocation of supervised release. See U.S.S.G. § 5G1.2 commentary (“This section

specifies the procedure for determining the specific sentence to be formally imposed

on each count in a multiple-count case.”) And the Guidelines are not silent about

revocation; they address it in policy statements. See U.S.S.G. § 7B1.1-.5. Those

policy statements, however, say nothing about concurrence or consecutiveness. This

silence leaves intact the district court’s statutory discretion.




                                            5
                              Conclusion

For the foregoing reasons, the district court’s judgment is affirmed.

AFFIRMED.




                                   6